Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Russell Dunlap on January 6, 2022.

The following changes are made to the set of claims filed October 29, 2021.  The claims have been amended as follows: 

Claim 26 is canceled.

Claim 17.  An underwear assembly comprising:
an inner layer comprising a first inner leg, the first inner leg defining a first inner leg hole configured to receive a leg of a user, the inner layer defining an access hole configured to receive a penis, a scrotum, and the testicles of the user

a waistband attached to the inner layer and the outer layer[[.]];
the access hole is open in a relaxed state;
the inner layer comprises a strip of elastic material extending around the access hole;
the access hole is configured to stretch to an enlarged state to receive the penis, the scrotum, and the testicles of the user; and
the strip of elastic material biases the access hole from the enlarged state to the relaxed state.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  The closest piece of prior art is US Pub No. 2013/0219591 Gu.  The current claims are distinguished from Gu at least because Gu does not teach, suggest, or disclose an underwear assembly comprising an inner layer having a first inner leg and a second inner leg extending into first and second outer legs of an outer layer, respectively, the inner layer comprising a front panel and a rear panel, the front panel configured to at least partially cover a front of a user, the rear panel configured to at least partially cover a rear of the user, and the inner layer comprising an elastic material extending around an access hole, as required by the currently amended claims.  The prior art of record would not be .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/F Griffin Hall/Primary Examiner, Art Unit 3732